Cobb, P. J.
On the trial of one indicted, for using opprobrious words- and abusive language, it is for the jury to determine whether under all the facts and circumstances the words used were of such a character that the use of them was calculated to cause a breach of the peace, as well as to determine whether there was provocation sufficient to excuse their use. It is therefore error for the judge to instruct the jury as matter of law that the words alleged in the indictment are opprobrious and abusive-within the meaning of the statute, and that a given set of facts would not be a sufficient provocation for their use. Williams v. State, 105 Ga. 608; Echols v. State, 110 Ga. 257; Hanson v. State, 114 Ga. 104.

Judgment reversed.


All the Justices concur.

B. E. Lewis, fox plaintiff in error.
D. W. Meadow, solicitor-general, and B. W. Moore, contra.